*693MOTION FOR REHEARING
OSBORN, Justice.
The Appellant, by his Motion for Rehearing, raises the same basic issues which were considered in our original opinion. The points raised have all been considered and are overruled.
We do note that with regard to the second point, Appellant urges, as he did in his original brief, that Mrs. Campbell cannot recover because she is bound by her testimony that she was not afraid of Mr. Armes. In answer to one question by her attorney she did reply that she was not afraid. Her testimony was:
Q. At the time you were out there in your car, did you at any time feel secure to get out of your vehicle or were you frightened and felt like you had to stay there?
A. I was afraid to get out of my car, sir.
Q. Were you afraid of this man sitting over here?
A. No, sir.
First of all, as noted in our original opinion, in passing on Point of Error II, which is a no evidence point, we disregard all evidence and inferences contrary to the verdict. The second question and answer quoted above must be disregarded under the no evidence review.
But, even if we consider the question and answer, the preceding question and answer and all the other testimony establish that Mrs. Campbell was frightened, she was afraid, she was scared and she was crying. We do not believe the one question and answer which Appellant relies upon is a clear and unequivocal answer which constitutes such a judicial admission as to bar recovery in this case. The holdings in Griffin v. Superior Insurance Company, 161 Tex. 195, 338 S.W.2d 415 (1960) and United States Fidelity & Guaranty Co. v. Carr, 242 S.W.2d 224 (Tex.Civ.App.-San Antonio 1951, writ ref'd) are not controlling.
The Motion for Rehearing is overruled.